CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (this “Agreement”) is executed as of April 25, 2018
(the “Effective Date”) by and between LANS HOLDINGS, INC., a Nevada corporation
(“LAHO”) and Trevor Allen an individual (“TA”).

 

WHEREAS, LAHO and TA desire to convert the TA Preferred Stock (as defined below)
into ninety-six (96) shares of newly created Series C Preferred Stock, as set
forth below; and

 

NOW THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, LAHO and TA agree as follows:

 

1.                  Conversion. As of the Effective Date, TA hereby elects to
exchange his one hundred thousand (100,000) shares of Series A Preferred Stock
(the “TA Preferred Stock”) into four hundred and four (404) shares of newly
created Series C Preferred Stock (the “NEW Preferred Stock”), which has the
features contained in the Certificate of Designation, in the form and substance
to that attached hereto as Exhibit “A.” LAHO accepts the conversion of the TA
Preferred Stock for the NEW Preferred Stock.

 

2.                  Representations, Warranties and Covenants.

 

a.                   LAHO hereby makes the following representations, warranties
and covenants in favor of TA:

 

i.                        Authority. LAHO has full power and authority to enter
into this Agreement, and this Agreement, when executed and delivered, will
constitute a valid and legally binding obligation of TA.

 

ii.                        Authorized Warrant. There are sufficient authorized
shares of common stock of LAHO to satisfy the exercise of the Warrant, and the
Warrant has been duly authorized by the board of directors of LAHO.

 

b.                  TA hereby makes the following representations, warranties
and covenants in favor of LAHO:

 

i.                        Title to the TA Preferred Stock. TA is the owner of
record of the TA Preferred Stock and owns such free and clear of all liens,
claims and encumbrances. TA has not transferred the TA Preferred Stock to any
other party.

 

ii.                        Authority. TA has full power and authority to enter
into this Agreement, and this Agreement, when executed and delivered, will
constitute a valid and legally binding obligation of TA.

 

iii.                        Purchase Entirely for Own Account. TA hereby
confirms that the Warrant to be exchanged for the TA Preferred Stock and any
securities issuable upon exercise thereof (the Warrant and securities issuable
upon conversion thereof being, collectively, the "Securities") are being and
will be acquired for investment for TA’s own account, not as nominee or agent,
and not with a view to the resale or distribution of any part thereof, and that
neither TA nor any of its officers, members, managers or representatives with
the authority, responsibility or power to make a decision with regard to the
purchase or sale of the Securities or any portion thereof (collectively, such
“TA Representatives”) has any present intention of selling, granting any
participation in or otherwise distributing the same. TA and TA Representatives
are familiar with the phrase “acquired for investment and not with a view to

 

  

 

 

distribution” as it relates to the Securities Act of 1933, as amended (the
“Securities Act”) and state securities laws and the special meaning given to
such term by the Securities and Exchange Commission (the “SEC”). By executing
this Agreement, TA further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

 

iv.                        Receipt of Information. TA and TA Representatives
have received all the information they consider necessary or appropriate for
deciding whether to purchase the Securities. TA further represents that it and
TA Representatives have had an opportunity to ask questions and receive answers
from LAHO regarding the terms and conditions of the offering of the Securities
and the business, properties, prospects and financial condition of LAHO and to
obtain additional information necessary to verify the accuracy of any
information furnished to TA or TA Representatives or to which TA or TA
Representatives had access. Neither TA nor any TA Representative has received,
or is relying upon, any representations, written or oral, from LAHO, or its
officers, directors, employees, attorneys or agents. TA further represents and
affirms that none of the following information has ever been represented,
guaranteed or warranted to TA or any of its officers, members, managers or
representatives, expressly or by implication, by any person: (1) the approximate
or exact length of time that TA will be required to remain a shareholder of
LAHO, (2) the percentage of profit and/or amount of or type of consideration,
profit or loss to be realized, if any, as a result of an investment in LAHO; or
(3) the possibility that the past performance or experience on the part of LAHO
or any affiliate, officer, director, employee or agent of LAHO, might in any way
indicate or predict the results of ownership of the Securities or the potential
success of LAHO’s operations.

 

v.                        Investment Experience. TA represents that it and TA
Representatives are experienced in evaluating and investment in private
placement transactions of securities of companies in a similar stage of
development as LAHO and acknowledges that TA can bear the economic risk of TA’s
investment and that TA Representatives have such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of the investment in the Securities.

 

vi.                        Accredited Investor. TA is an Accredited Investor, as
such term is defined in Regulation D promulgated under the Securities Act.

 

vii.                        Restricted Securities. TA and each of TA
Representatives understands that neither the Securities nor any portion thereof
may be sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Securities or an available
exemption from registration under the Securities Act, the Securities must be
held indefinitely..

 

viii.                        Legends. To the extent applicable, each certificate
or other document evidencing any of the Securities shall be endorsed with the
legends substantially in the form set forth below:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS LANS
HOLDINGS, INC. (THE "COMPANY") HAS RECEIVED AN OPINION OF COUNSEL OR OTHER
EVIDENCE, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

 2 

 

 

3.                  Governing Law. The validity, construction and interpretation
of this Agreement shall be governed by the laws of the State of Nevada. Any
dispute arising from or related to this Agreement shall be litigated in the
state or federal courts sitting in Clark County, Nevada. The prevailing party
shall be entitled to recover the actual attorneys’ fees and costs incurred in
connection with that litigation.

 

4.                  Further Actions. The parties agree to take such further
action and execute such additional documents as may be necessary to implement
the terms and conditions of this Agreement.

 

5.                  No Oral Modifications. No supplement, modification, waiver,
or termination of this Agreement shall be binding unless executed in writing by
the party to be bound thereby.

 

6.                  Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties, their representatives, heirs,
estates, parent and subsidiary entities, members, managers, shareholders,
principals, affiliates, successors, officers, directors, partners,
administrators, trustees, receivers, agents, employees, executors, assigns, and
all other persons and entities that could in any way have legal responsibility
for, or claim any rights through, any of them.

 

7.                  Authority. Each of the parties represents and warrants to
all the other parties that the person signing this document on its behalf is
duly authorized to execute this Agreement on its behalf.

 

8.                  Severability. If any term of provision of this Agreement or
any application thereof shall be held invalid or unenforceable, the remainder of
this Agreement and any other application of such term or provision shall not be
affected thereby.

 

9.                  Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and may not
be changed or modified except by an agreement in writing signed by the parties
hereto.

 

10.              Interpretation. All provisions of this Agreement shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

 

11.              Counterparts; Facsimile Signature. This Agreement may be
executed in one or more counterparts, each of which shall be an original, but
all of which, taken together, shall constitute one agreement. An original
signature or copy thereof transmitted by facsimile shall constitute an original
signature for purposes of this Agreement.

 

Lans Holdings, Inc.

 

 

/s/ Anthony Ribas

By: Anthony Ribas, President

Trevor Allen

 

 

/s/ Trevor Allen

By Trevor Allen, Individual

 

 3 

 

